Vanguard Intermediate-Term Government Bond Index Fund Summary Prospectus December 22, 2016 Institutional Shares Vanguard Intermediate-Term Government Bond Index Fund Institutional Shares (VIIGX) The Funds statutory Prospectus and Statement of Additional Information dated December 22, 2016, as may be amended or supplemented, are incorporated into and made part of this Summary Prospectus by reference. Before you invest, you may want to review the Funds Prospectus, which contains more information about the Fund and its risks. You can find the Funds Prospectus and other information about the Fund online at www.vanguard.com/prospectus . You can also obtain this information at no cost by calling 800-662-7447 (if you are an individual investor) or 888-809-8102 (if you are a client of Vanguards Institutional Division) or by sending an email request to online@vanguard.com. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Investment Objective The Fund seeks to track the performance of a market-weighted government bond index with an intermediate-term dollar-weighted average maturity. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Institutional Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.04% 12b-1 Distribution Fee None Other Expenses 0.01% Total Annual Fund Operating Expenses 0.05% Example The following example is intended to help you compare the cost of investing in the Funds Institutional Shares with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invested $10,000 in the Funds shares. This example assumes that the shares provide a return of 5% each year and that total annual fund operating expenses remain as stated in the preceding table. You would incur these hypothetical expenses whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $5 $16 $28 $64 1 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in more taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the previous expense example, reduce the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 37% of the average value of its portfolio. Principal Investment Strategies The Fund employs an indexing investment approach designed to track the performance of the Bloomberg Barclays U.S. 310 Year Government Float Adjusted Index. This Index includes fixed income securities issued by the U.S. Treasury (not including inflation-protected bonds) and U.S. government agencies and instrumentalities, as well as corporate or dollar-denominated foreign debt guaranteed by the U.S. government, with maturities between 3 and 10 years. The Fund invests by sampling the Index, meaning that it holds a range of securities that, in the aggregate, approximates the full Index in terms of key risk factors and other characteristics. All of the Funds investments will be selected through the sampling process, and under normal circumstances, at least 80% of the Funds assets will be invested in bonds included in the Index. The Fund maintains a dollar-weighted average maturity consistent with that of the Index, which was 5.6 years as of August 31, 2016. Principal Risks An investment in the Fund could lose money over short or even long periods. You should expect the Funds share price and total return to fluctuate within a wide range. The Fund is subject to the following risks, which could affect the Funds performance:  Income risk , which is the chance that the Funds income will decline because of falling interest rates. Income risk is generally moderate for intermediate-term bond funds, so investors should expect the Funds monthly income to fluctuate accordingly.  Interest rate risk , which is the chance that bond prices will decline because of rising interest rates. Interest rate risk should be moderate for the Fund because it invests primarily in short- and intermediate-term bonds, whose prices are less sensitive to interest rate changes than are the prices of long-term bonds.  Credit risk, which is the chance that a bond issuer will fail to pay interest or principal in a timely manner or that negative perceptions of the issuers ability to make such payments will cause the price of that bond to decline. Credit risk should be very low 2 for the Fund because it invests only in bonds issued by the U.S. Treasury or U.S. government agencies and instrumentalities.  Index sampling risk, which is the chance that the securities selected for the Fund, in the aggregate, will not provide investment performance matching that of the Funds target index. Index sampling risk for the Fund should be low. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows how the performance of the Funds Institutional Shares has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the Institutional Shares compare with those of the Funds target index, which has investment characteristics similar to those of the Fund. Keep in mind that the Funds past performance (before and after taxes) does not indicate how the Fund will perform in the future. Updated performance information is available on our website at vanguard.com/performance or by calling Vanguard toll-free at 800-662-7447. Annual Total Returns  Vanguard Intermediate-Term Government Bond Index Fund Institutional Shares 1 1 The year-to-date return as of the most recent calendar quarter, which ended on September 30, 2016, was 4.71%. During the periods shown in the bar chart, the highest return for a calendar quarter was 5.55% (quarter ended September 30, 2011), and the lowest return for a quarter was 2.53% (quarter ended June 30, 2013). 3 Average Annual Total Returns for Periods Ended December 31, 2015 Since Inception (Mar. 19, 1 Year 5 Years Vanguard Intermediate-Term Government Bond Index Fund Institutional Shares Return Before Taxes 1.68% 3.05% 3.52% Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares Bloomberg Barclays U.S. 3-10 Year Government Float Adjusted Index (reflects no deduction for fees, expenses, or taxes) 1.74% 3.13% 3.60% Actual after-tax returns depend on your tax situation and may differ from those shown in the preceding table. When after-tax returns are calculated, it is assumed that the shareholder was in the highest individual federal marginal income tax bracket at the time of each distribution of income or capital gains or upon redemption. State and local income taxes are not reflected in the calculations. Please note that after-tax returns are not relevant for a shareholder who holds fund shares in a tax-deferred account, such as an individual retirement account or a 401(k) plan. Also, figures captioned Return After Taxes on Distributions and Sale of Fund Shares may be higher than other figures for the same period if a capital loss occurs upon redemption and results in an assumed tax deduction for the shareholder. Investment Advisor The Vanguard Group, Inc. (Vanguard) Portfolio Manager Joshua C. Barrickman, CFA, Principal of Vanguard and co-head of Vanguards Fixed Income Indexing Americas. He has managed the Fund since 2013. 4 Purchase and Sale of Fund Shares You may purchase or redeem shares online through our website (vanguard.com) , by mail (The Vanguard Group, P.O. Box 1110, Valley Forge, PA 19482-1110), or by telephone (800-662-2739). The minimum investment amount required to open and maintain a Fund account for Institutional Shares is $5 million. The minimum investment amount required to add to an existing Fund account is generally $1. If you are investing through an employer-sponsored retirement or savings plan, your plan administrator or your benefits office can provide you with detailed information on how to participate in your plan. Tax Information The Funds distributions may be taxable as ordinary income or capital gain. If you are investing through a tax-advantaged account, such as an IRA or an employer-sponsored retirement or savings plan, special tax rules apply. Payments to Financial Intermediaries The Fund and its investment advisor do not pay financial intermediaries for sales of Fund shares. 5 This page intentionally left blank. Vanguard Intermediate-Term Government Bond Index Fund Institutional SharesFund Number 1643 CFA ® is a registered trademark owned by CFA Institute. Vanguard Intermediate-Term Government Bond Index Fund is not sponsored, endorsed, issued, sold or promoted by Barclays Risk Analytics and Index Solutions Limited or any of its affiliates (Barclays). Barclays makes no representation or warranty, express or implied, to the owners or purchasers of Vanguard Intermediate-Term Government Bond Index Fund or any member of the public regarding the advisability of investing in securities generally or in Vanguard Intermediate-Term Government Bond Index Fund particularly or the ability of the Barclays Index to track general bond market performance. Barclays has not passed on the legality or suitability of the Vanguard Intermediate-Term Government Bond Index Fund with respect to any person or entity. Barclays only relationship to Vanguard and Vanguard Intermediate-Term Government Bond Index Fund is the licensing of the Barclays Index which is determined, composed and calculated by Barclays without regard to Vanguard or the Vanguard Intermediate-Term Government Bond Index Fund or any owners or purchasers of the Vanguard Intermediate-Term Government Bond Index Fund. Barclays has no obligation to take the needs of Vanguard, Vanguard Intermediate-Term Government Bond Index Fund or the owners of Vanguard Intermediate-Term Government Bond Index Fund into consideration in determining, composing or calculating the Barclays Index. Barclays is not responsible for and has not participated in the determination of the timing of, prices at, or quantities of Vanguard Intermediate-Term Government Bond Index Fund to be issued. Barclays has no obligation or liability in connection with the administration, marketing or trading of the Vanguard Intermediate-Term Government Bond Index Fund. BARCLAYS SHALL HAVE NO LIABILITY TO THIRD PARTIES FOR THE QUALITY, ACCURACY AND/OR COMPLETENESS OF THE INDEX OR ANY DATA INCLUDED THEREIN OR FOR INTERRUPTIONS IN THE DELIVERY OF THE INDEX. BARCLAYS MAKES NO WARRANTY, EXPRESS OR IMPLIED, AS TO RESULTS TO BE OBTAINED BY OWNERS OF THE VANGUARD INTERMEDIATE-TERM GOVERNMENT BOND INDEX FUND OR ANY OTHER PERSON OR ENTITY FROM THE USE OF THE INDEX OR ANY DATA INCLUDED THEREIN IN CONNECTION WITH THE RIGHTS LICENSED HEREUNDER OR FOR ANY OTHER USE. BARCLAYS RESERVES THE RIGHT TO CHANGE THE METHODS OF CALCULATION OR PUBLICATION, OR TO CEASE THE CALCULATION OR PUBLICATION OF THE BLOOMBERG BARCLAYS INDICES, AND BARCLAYS SHALL NOT BE LIABLE FOR ANY MISCALCULATION OF OR ANY INCORRECT, DELAYED OR INTERRUPTED PUBLICATION WITH RESPECT TO ANY OF THE BLOOMBERG BARCLAYS INDICES. BARCLAYS MAKES NO EXPRESS OR IMPLIED WARRANTIES, AND HEREBY EXPRESSLY DISCLAIMS ALL WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE WITH RESPECT TO THE INDEX OR ANY DATA INCLUDED THEREIN. BARCLAYS SHALL NOT BE LIABLE FOR ANY DAMAGES, INCLUDING, WITHOUT LIMITATION, ANY INDIRECT OR CONSEQUENTIAL DAMAGES RESULTING FROM THE USE OF THE INDEX OR ANY DATA INCLUDED THEREIN. ©2016 Barclays. Used with Permission. Source: Barclays Global Family of Indices. Copyright 2016, Barclays. All rights reserved. © 2016 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SPI 1643 122016
